Title: Elisha Ticknor to Thomas Jefferson, 1 November 1816
From: Ticknor, Elisha
To: Jefferson, Thomas


          
            sir,
            Boston, 1st Nov. 1816.
          
          I inclose you a letter and an Invoice of a parcel of Books, received yesterday from my son, in the Ship Cordelia from Hamburg. On receiving the Books, which will probably be in the course of eight or ten days, I will as soon as possible reship them to Messrs Gibson and Jefferson, your Correspondents in Richmond. As soon as I can get at the amount of duties, freight &c. I will forward it to you, and alson also, to Messrs Gibson and Jefferson.
          
            I am, sir, With all due respect, your most obedient servant,
            Elisha Ticknor.
          
        